By the Court.
We have examined the evidence in this *141case and there can be no doubt as to the facts. We think that the injury which happened to the plaintiff, was caused by his own negligence. The engine was moving very slowly — about four miles an hour. The plaintiff placed himself in a position of danger. He probably thought that, as he was at the extreme end of the tie, the engine would not touch him. And this might have been the case had he not. leaned forward and thus protruded the back part of his body, so that it came within the reach of the engine.
It does not seem to be necessary to go over the evidence in this opinion.
The judgment is affirmed with costs.
Bocees and LeabNed, JJ., concur.